UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6746


UNULA BOO SHAWN ABEBE,

                Plaintiff - Appellant,

          v.

SHARONDA SUTTON;   JAMIE   BELUE;   JAMES   HARRIS;   ERNEST   ROWE;
WILLIAMS BYARS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Margaret B. Seymour, Chief
District Judge. (5:12-cv-00202-MBS)


Submitted:   September 27, 2012             Decided:    October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Unula Boo Shawn Abebe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Unula   Boo   Shawn   Abebe    appeals   the   district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his civil action.         We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.              Abebe v. Sutton, No.

5:12-cv-00202-MBS (D.S.C. Apr. 2, 2012).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                   2